       Case
     Fill in this15-21705-CMB              Doc
                 information to identify the     91
                                             case:             Filed 07/08/20 Entered 07/08/20 10:38:54                        Desc Main
                                                               Document Page 1 of 5
     Debtor 1              DAVID R. WALKER


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-21705CMB




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 CITIZENS BANK NA(*)                                                               7

 Last 4 digits of any number you use to identify the debtor's account                         1   6   4   7

 Property Address:                             10711 BABCOCK BLVD
                                               GIBSONIA PA 15044




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $         162.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $         162.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $         162.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $298.90
         The next postpetition payment is due on                 7 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 15-21705-CMB                 Doc 91    Filed 07/08/20 Entered 07/08/20 10:38:54                                Desc Main
                                               Document Page 2 of 5



Debtor 1     DAVID R. WALKER                                                  Case number   (if known)   15-21705CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   07/08/2020


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
   Case 15-21705-CMB             Doc 91       Filed 07/08/20 Entered 07/08/20 10:38:54                             Desc Main
                                              Document Page 3 of 5



Debtor 1     DAVID R. WALKER                                              Case number   (if known)   15-21705CMB
             Name




                                                Disbursement History

Date         Check #    Name                                    Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
06/27/2016   1000713    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             16.44
09/27/2016   1012716    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             37.13
12/21/2016   1023295    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             26.13
01/27/2017   1026702    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             22.35
03/28/2017   1033556    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             17.56
05/25/2017   1040197    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR                             23.71
08/25/2017   1050210    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR                             18.68
                                                                                                                         162.00

MORTGAGE REGULAR PAYMENT (Part 3)
10/26/2015   0963584    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              869.83
11/24/2015   0967702    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              891.11
12/22/2015   0971807    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              356.44
01/26/2016   0975799    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              356.44
02/24/2016   0979792    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              356.44
03/28/2016   0983761    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              529.74
04/22/2016   0988052    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
05/24/2016   0992003    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
06/27/2016   1000713    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
07/26/2016   1004709    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
08/26/2016   1008682    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
09/27/2016   1012716    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
10/26/2016   1016622    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
11/21/2016   1020042    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
12/21/2016   1023295    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
01/27/2017   1026702    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
02/24/2017   1030185    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
03/28/2017   1033556    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
04/21/2017   1036947    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
05/25/2017   1040197    CITIZENS BANK                           AMOUNTS DISBURSED TO CREDITOR              280.00
06/27/2017   1043553    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
07/25/2017   1046878    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
08/25/2017   1050210    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
09/26/2017   1053529    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
10/25/2017   1056906    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
11/21/2017   1060232    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
12/21/2017   1063455    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
01/25/2018   1066863    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
02/23/2018   1070088    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
03/28/2018   1073257    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
04/24/2018   1076485    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
05/25/2018   1079725    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
06/22/2018   1082954    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
07/26/2018   1086066    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
08/28/2018   1089328    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
09/25/2018   1092535    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
10/29/2018   1095700    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
11/27/2018   1098942    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
12/21/2018   1102050    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
01/25/2019   1105190    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
02/25/2019   1108460    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              280.00
03/25/2019   1111713    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              541.10
04/26/2019   1115015    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
05/24/2019   1118402    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
06/25/2019   1121734    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
06/28/2019   1108460    CITIZENS BANK NA(*)                     CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                          -280.00
06/28/2019   1124380    CITIZENS BANK NA(*)                     PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                           280.00
07/29/2019   1125225    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
08/27/2019   1128649    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
09/24/2019   1132087    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
10/24/2019   1135335    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
11/25/2019   1138795    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
12/20/2019   1128649    CITIZENS BANK NA(*)                     CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                          -298.90

Form 4100N                                     Notice of Final Cure Payment                                               page 3
   Case 15-21705-CMB             Doc 91       Filed 07/08/20 Entered 07/08/20 10:38:54                             Desc Main
                                              Document Page 4 of 5



Debtor 1     DAVID R. WALKER                                              Case number   (if known)   15-21705CMB
             Name




                                                Disbursement History

Date         Check #    Name                                    Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
12/20/2019   1141490    CITIZENS BANK NA(*)                     PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                           298.90
12/23/2019   1142237    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
01/28/2020   1145630    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
02/25/2020   1149136    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
03/23/2020   1152689    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.90
04/27/2020   1156117    CITIZENS BANK NA(*)                     AMOUNTS DISBURSED TO CREDITOR              298.39
                                                                                                        17,586.29




Form 4100N                                     Notice of Final Cure Payment                                               page 4
  Case 15-21705-CMB            Doc 91      Filed 07/08/20 Entered 07/08/20 10:38:54                 Desc Main
                                           CERTIFICATE OF SERVICE
                                           Document     Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

DAVID R. WALKER
PO BOX 196
GIBSONIA, PA 15044-0196

KENNETH STEIDL ESQ
STEIDL & STEINBERG
707 GRANT ST STE 2830
PITTSBURGH, PA 15219

CITIZENS BANK NA(*)
1 CITIZENS DR
MS ROP15B
RIVERSIDE, RI 02915




7/8/20                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
